DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Japanese parent Application No. JP2021-004890, filed on 01/15/2021 was received with the present application.

Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Objections

Claims are objected to because of the following informalities that requires appropriate corrections:
In claim 1, lines 12 and 14, the limitation “the mounting boss” should read “the cylindrical mounting boss”.
In claim 2, lines 2 and 7, the limitation “the mounting boss” should read “the cylindrical mounting boss”.
In claim 2, line 7-8, the limitation “provided at each of both ends of the loose fit part” should read “provided at both ends of the loose fit part”.
In claim 3, line 2-3, the limitation “the mounting boss” should read “the cylindrical mounting boss”.
In claim 4, line 3, the limitation “the mounting boss” should read “the cylindrical mounting boss”.
In claim 5, line 5-6, the limitation “the restricting part” should read “the planar restricting part”.
In claim 5, line 11, the limitation “the restricting part” should read “the planar restricting part”.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites the limitation “the loose fit part” in line 4. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vaccaro (German Patent Application DE102018130733A1).

In regards to claim 1, Vaccaro teach (Figures 1-9) a chain guide mechanism (assembly module 1 of the endless drive 2) capable of integrally supporting components (driving wheel 4, the driven wheels 5.1, the driven wheels 5.2, the endless drive means 6, the sliding lining body 18 of the guide rail 7, the tensioning rail 8, and the sliding lining body 20 of the overhead guide rail 9) on a frame (base body 3); the components (driving wheel 4, the driven wheels 5.1, the driven wheels 5.2, the endless drive means 6, the sliding lining body 18 of the guide rail 7, the tensioning rail 8, and the sliding lining body 20 of the overhead guide rail 9) including a plurality of sprockets (driving wheel 4, driven wheels 5.1, and driven wheels 5.2), a chain (endless drive means 6) that is passed over the plurality of sprockets (driving wheel 4, driven wheels 5.1, and driven wheels 5.2), a fixed chain guide (sliding lining body 18 of the guide rail 7) that slidably guide the chain (endless drive means 6), and a pivoting chain guide (tensioning rail 8) that also slidably guide the chain (endless drive means 6); the pivoting chain guide (tensioning rail 8) having a cylindrical mounting boss (pivot bolt 32) protruding outward from one side in a guide width direction; the frame (base body 3) including a sprocket support part (curved rail/ web 21, curved rail/ web 22, and retaining clip 25) that supports each of the plurality of sprockets (driving wheel 4, driven wheels 5.1, and driven wheels 5.2) when the chain (endless drive means) is passed over the plurality of sprockets (driving wheel 4, driven wheels 5.1, and driven wheels 5.), a fixed chain guide support part (fastening rail 17 of the guide rail 7) that supports the fixed chain guide (sliding lining body 18 of the guide rail 7), and a pivoting chain guide holding part (fastening eye 28 with the fastening opening 23, the bearing shell 26, and the web 27) that holds the cylindrical mounting boss (tensioning rail 8) in a state of a loose fit (figures 7 clearly illustrate, a slight gap/ spacing existing between the pivot bolt 32 and the fastening opening 23 of the fastening eye 28 when said pivot bolt 32 extend through said fastening opening 23); wherein, the pivoting chain guide holding part (fastening eye 28 with the fastening opening 23, the bearing shell 26, and the web 27) being configured to allow the cylindrical mounting boss (pivot bolt 32) to be fitted therethrough from one side (see also paragraphs 0021-0037 in the translated DE102018130733A1 provided with this office action).

In regards to claim 5, Vaccaro teach all intervening claim limitations as shown above. Vaccaro further teach (Figures 1-9), the pivoting chain guide holding part (fastening eye 28 with the fastening opening 23, the bearing shell 26, and the web 27) including a planar restricting part (bearing shell 26, web 27, and arcuate section 31) to restrict pivoting movement of the pivoting chain guide (tensioning rail 8) during assembly; the planar restricting part (bearing shell 26, web 27, and arcuate section 31) located on an outer side face of a loose fit part (fastening opening 23 of the fastening eye 28) and on a rear side in a chain running direction of said loose fit part (fastening opening 23 of the fastening eye 28); and the planar restricting part (bearing shell 26, web 27, and arcuate section 31) being formed with an engaging notch (recess 33 formed by the longitudinal edge surface 33.1 of the arcuate section 31, the longitudinal edge surface 33.1 of the bearing shell 26, and the web 27) on a face thereof positioned on a pivoting chain guide (tensioning rail 8) side; and the pivoting chain guide (tensioning rail 8) being formed with, on the one side thereof, an engaging protrusion (arcuate projection 37 formed on the pivoting body 35 that is provided to the pivoting bore 36 of the tensioning rail 8); wherein, the engaging protrusion (arcuate projection 37) engages with the engaging notch (recess 33) and configured to engage with a side face (longitudinal edge surfaces 33.1 and 33.2) of the planar restricting part (bearing shell 26, web 27, and arcuate section 31) when the pivoting chain guide (tensioning rail 8) is rotated (see also paragraphs 0027-0037 in the translated DE102018130733A1 provided with this office action).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Bachmair (European Patent Application EP0848139A1 hereinafter referred to as “Bachmair-I”), in view of Bachmair (U.S. PGPUB 2004/0005952 A1 hereinafter referred to as “Bachmair-II”).

In regards to claim 1, Bachmair-I teach (Figures 1-9) a chain guide mechanism (plate-shaped holding device 1) capable of integrally supporting components (chain wheel 2, the chain wheel 3, the guide block 21, and the tensioning rail 24) on a frame (plate-shaped base body 5); the components (chain wheel 2, the chain wheel 3, the drive chain 4, the guide block 21, and the tensioning rail 24) including a plurality of sprockets (chain wheels 2 and 3), a chain (drive chain 4) that is passed over the plurality of sprockets (chain wheels 2 and 3), a fixed chain guide (guide block 21) that slidably guide the chain (drive chain 4), and a pivoting chain guide (tensioning rail 24) that also slidably guide the chain (drive chain 4); the pivoting chain guide (tensioning rail 24) having a cylindrical mounting boss (pin 32) protruding outward from one side in a guide width direction (as clearly illustrated in figure 9); the frame (plate-shaped base body 5) including a sprocket support part (holding pockets 6 and 7) that supports each of the plurality of sprockets (chain wheels 2 and 3) when the chain (drive chain 4) is passed over the plurality of sprockets (chain wheels 2 and 3), and a pivoting chain guide holding part (continuous opening 33 with the recesses 35) that holds the cylindrical mounting boss (pin 32) in a state of a loose fit; wherein, the pivoting chain guide holding part (continuous opening 33 with the recesses 35) being configured to allow the cylindrical mounting boss (pin 32) to be fitted therethrough from one side (see also paragraphs 0025-0040 in the translated EP0848139A1 provided with this office action). Yet, Bachmair-I fail to explicitly teach, the frame (plate-shaped base body 5) having a fixed chain guide support part for supporting the fixed chain guide (guide block 21).
However, Bachmair-II teach (Figure 4) a chain guide mechanism (preassembled drive means unit 1) capable of integrally supporting components (sprockets 8, 19, & 20, the drive chain 4, the guide lining 14, and the tensioning rail 7) on a frame (support body 2); the components (sprockets 8, 19, & 20, the drive chain 4, the guide lining 14, and the tensioning rail 7) including a plurality of sprockets (sprockets 8, 19, and 20), a chain (drive chain 4), a fixed chain guide (guide lining 14), and a pivoting chain guide (tensioning rail 7); the frame (support body 2) including a sprocket support part (receiver 10 and holding pockets 28 & 29) that supports each of the plurality of sprockets (sprockets 8, 19, and 20), a pivoting chain guide holding part (pin 113) that holds the pivoting chain guide (tensioning rail 7), and a fixed chain guide support part (guide rail 5) that supports the fixed chain guide (guide lining 14) (see also paragraphs 0044-0051).
Accordingly, it would have been an obvious design choice to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to replace the fixed chain guide support part and the fixed chain guide on the frame of the chain guide mechanism taught by Bachmair-I, with the fixed chain guide support part and the fixed chain guide suggested in Bachmair-II reference. Configuring said frame of the chain guide mechanism with such a replaceable fixed chain guide that is removably supported on a fixed chain guide support part attached to the frame would facilitated low friction guiding of a chain, while also allowing easy removal and replacement of the fixed chain guide, as the fixed chain guide becomes worn overtime, without needing to disassemble any major components from the frame. 

In regards to claim 2, Bachmair-I in view of Bachmair-II teach all intervening claim limitations as shown above. Bachmair-I further teach (Figures 1-9), the cylindrical mounting boss (pin 32) having, on an outer circumferential surface (cylindrical lateral surface of the pin 32), a double flat side part (flat side surfaces of each holding/ retaining arms 34) that is a pair of flat surfaces parallel to each other (as clearly illustrated in figure 8); the pivoting chain guide holding part (continuous opening 33 with the recesses 35) having a planar shape and includes a loose fit part (arcuate portions of the continuous opening 33 that are disposed between the recesses 35) in C-shape in plan view (as clearly illustrated in figure 7) from an axial direction of the cylindrical mounting boss (pin 32), and guide portions (recesses 35) each provided both ends of the loose fit part (arcuate portions of the continuous opening 33 that are disposed between the recesses 35); wherein, the pivoting chain guide holding part (continuous opening 33 with the recesses 35) is configured to hold the pivoting chain guide (tensioning rail 24) in a pivotable manner when the double flat side part (flat side surfaces of each holding/ retaining arms 34) is inserted between opposite inner side faces of the guide portions (recesses 35) and when the pivoting chain guide (tensioning rail 24) is rotated (see also paragraph 0039 in the translated EP0848139A1 provided with this office action).

In regards to claims 3-4, Bachmair-I in view of Bachmair-II teach all intervening claim limitations as shown above. Bachmair-I further teach (Figures 1-9), an outer circumferential surface (cylindrical lateral surface of the pin 32) at a distal end of the cylindrical mounting boss (free end of the pin 32) being formed with a retainer part (holding/ retaining arms 34); when the one side of the pivoting chain guide (tensioning rail 24) is in surface contact with one face of the pivoting chain guide holding part (continuous opening 33 with the recesses 35), the retainer part (holding/ retaining arms 34) engaging with the other face of the pivoting chain guide holding part (continuous opening 33 with the recesses 35); wherein, the retainer part (holding/ retaining arms 34) is made up of a plurality of locking tabs (as clearly illustrated in figures 8-9) that are circumferentially spaced apart on the cylindrical mounting boss (pin 32) such that at least two locking tabs (holding/ retaining arms 34) are always engage with the other face of the pivoting chain guide holding part (continuous opening 33 with the recesses 35) (see also paragraph 0039 in the translated EP0848139A1 provided with this office action).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bachmair-I and Bachmair-II as applied to claim 1 above, and further in view of Young (U.S. PGPUB 2012/0052997 A1).

In regards to claim 5, Bachmair-I in view of Bachmair-II teach all intervening claim limitations as shown above. Yet, Bachmair-I and Bachmair-II, both fail to teach or render obvious, the pivoting chain guide holding part on the frame of the modified chain guide mechanism including a planar restricting part with an engaging notch, the pivoting chain guide on said frame including an engaging a protrusion, and such a planar restricting part and such an engaging notch being arranged in the exact manner described within claim 5 limitations.
Nevertheless, Young teach (Figures 2A-7) a chain guide mechanism (tensioner ‘T’) comprising: a frame (bracket ‘K’), a fixed chain guide (fixed chain guide ‘FG’), and a pivoting chain guide (tensioner blade assembly ‘BAS’); the pivoting chain guide (tensioner blade assembly ‘BAS’) having a cylindrical mounting boss (pivot boss/ pivot barrel S4 with the external pivot surface S5) protruding outward from one side in a guide width direction, and an engaging protrusion (bent portion at the free end S2 of the shoe ‘S’ that define the slot SL2 and the opening O2); the frame (bracket ‘K’) having a fixed chain guide support part (fixed guide flange ‘XF’) that supports the fixed chain guide (fixed chain guide ‘FG’), and a pivoting chain guide holding part (support block ‘KB’) that holds the cylindrical mounting boss (pivot boss/ pivot barrel S4) of the pivoting chain guide (tensioner blade assembly ‘BAS’) in a state of a loose fit (pivot pocket ‘P’ of the support block ‘KB’ pivotally supports the pivot boss/ pivot barrel S4 of the tensioner blade assembly ‘BAS’); the pivoting chain guide holding part (support block ‘KB’) including a planar restricting part (ramp ‘R’ and outer wall ‘OW’ of the support block ‘KB’) to restrict pivoting movement of the pivoting chain guide (tensioner blade assembly ‘BAS’) during assembly (when the removable pin ‘RP’ is inserted through an opening O1 in the outer wall ‘OW’ and through the opening O2 in the free end S2 of the shoe ‘S’, the shoe ‘S’ is prevented from pivoting), and a loose fit part (pivot pocket ‘P’ of the support block ‘KB’) configured to allow the cylindrical mounting boss (pivot boss/ pivot barrel S4) to be fitted therethrough from one side; the planar restricting part (ramp ‘R’ and outer wall ‘OW’) located on an outer side face of the loose fit part (pivot pocket ‘P’) and on a rear side in a chain running direction of the loose fit part (pivot pocket ‘P’); the planar restricting part (ramp ‘R’ and outer wall ‘OW’) being formed with an engaging notch (channel ‘CH’) on a face thereof positioned on the pivoting chain guide (tensioner blade assembly ‘BAS’) side; wherein, the engaging protrusion (bent portion at the free end S2 of the shoe ‘S’ that define the slot SL2 and the opening O2) formed on one side of the pivoting chain guide (tensioner blade assembly ‘BAS’) configured to engage with the engaging notch (channel ‘CH’) and also configured to engage with a side face of the planar restricting part (upper surface of the ramp ‘R’ and the inner side surface of the outer wall ‘OW’) when the pivoting chain guide (tensioner blade assembly ‘BAS’) is rotated (see also paragraphs 0026-0037).
Consequently, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to correspondingly provide the frame and the pivoting chain guide in the chain guide mechanism taught by Bachmair-I in view of Bachmair-II, with a planar restricting part (which defines an engaging notch) and an engaging protrusion, as suggested by Young; where said engaging protrusion formed on the pivoting chain guide is configured to engage with the engaging notch formed by said planar restricting part, in order to restrict the pivoting movement of the pivoting chain guide when required (e.g. during assembly of the chain guide mechanism). Such modification will effectively prevent the pivoting chain guide from inadvertently displacing and/ or interacting with the chain when the frame/ chain guide mechanism is being mounted/ attached to an engine block or when the chain is being routed about the plurality of sprockets; thereby allowing a user to easily assemble the modified chain guide mechanism and mount said modified chain guide mechanism on an engine block, without any unnecessary interference from the pivoting chain guide.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the attached PTO-892 for complete list of pertinent prior art references made of record by the examiner.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195. The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.J.D./Examiner, Art Unit 3654                                    /MICHAEL R MANSEN/                                                                            Supervisory Patent Examiner, Art Unit 3654